DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application is acknowledged as a Continuation of S.N. 16/554722 (now US Patent No. 11,151,809).  Claims 1-12 are pending.
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3.	The IDS filed 9/17/21 and 6/7/22 have been considered.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“unit”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: dead-reckoning (DR) information input unit, identification value calculation unit, and fail determination unit in claim 1; determination result output unit in claim 6; and control unit in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 9 and 12-15 of U.S. Patent No. 11,151,809. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the application claims are found in one or more of the reference/patent claims and are thus anticipated and/or made obvious in view thereof. 
Taking claim 1 as exemplary, the application claim is shown on the left and the reference claim (patent claim 1) is shown on the right with the common limitations underlined.

An apparatus for ensuring a fail-safe function of an autonomous traveling system, comprising: a dead reckoning (DR) information input unit configured to receive pieces of sensing information outputted from a plurality of sensors mounted in a vehicle as DR information; an identification value calculation unit configured to calculate an identification value for determining whether the respective pieces of sensing information inputted through the DR information input unit are fails; and a fail determination unit configured to determine whether the pieces of sensing information inputted through the DR information input unit are fails, using the identification value calculated through the identification value calculation unit, wherein the identification value calculation unit is configured to calculate the identification value for determining whether the pieces of sensing information are fails, using a rule-based method.





An apparatus for ensuring a fail-safe function of an autonomous traveling system, comprising: a dead reckoning (DR) information input unit configured to receive pieces of sensing information outputted from a plurality of sensors mounted in a vehicle as DR information; an identification value calculation unit configured to calculate an identification value for determining whether the respective pieces of sensing information inputted through the DR information input unit are fails; a fail determination unit configured to determine whether the pieces of sensing information inputted through the DR information input unit are fails, using the identification value calculated through the identification value calculation unit; and a determination result output unit configured to combine fail determination results for the pieces of sensing information, obtained through the fail determination unit, and output the combined fail determination result as a final determination result, wherein the identification value calculation unit is configured to calculate the identification value for determining whether the pieces of sensing information are fails, using a rule-based method and a model-based method.
	Each of the limitations of application claim 1 are found in the reference claim (patent claim 1) as shown and is therefore anticipated and/or made obvious in view thereof.  The remaining claims 2-12 were similarly compared with the reference/patent claims and correspond as follows (app/pat): 2/4; 3/5; 4/1; 5/6; 6/7; 7/9; 8/12; 9/13; 10/9; 11/14; and 12/15.
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leach et al. (US 2019/0291742).
A.	As per claim 1, Leach discloses an apparatus for ensuring a fail-safe function of an autonomous traveling system (Fig. 1; [0019, 0049- autonomous driving applications]);
a dead reckoning (DR) information input unit (Fig. 1:104) configured to receive pieces of sensing 4information outputted from a plurality of sensors (Fig. 1:60) mounted in a vehicle as DR information [0038];  
5an identification value calculation unit configured to calculate an identification value for 6determining whether the respective pieces of sensing information inputted through the DR 7information input unit are fails (Fig. 1:102; [0037- actual readings compared with limits to determine plausibility of sensor reading]; and
8a fail determination unit configured to determine whether the pieces of sensing 9information inputted through the DR information input unit are fails, using the identification iovalue calculated through the identification value calculation unit (Fig. 1:102; [0063- actual readings not within limits, thus not plausible is determined]; 
wherein the identification value calculation unit is configured to calculate the 12identification value for determining whether the pieces of sensing information are fails, using a 13rule-based method [0037- sensor readings are compared to limits (i.e., within a range of likely sensor values) to determine if sensor readings are plausible].
B.	As per claim 7, for the same reasons as noted above for claim 1.
8.	Claims 2-6 and 8-12 are distinguishable over the prior art insofar as the prior art does not show or reasonably suggest at least, in combination with the other claimed subject matter, an identification value calculation/control unit configured to output a normal identification value when a plurality of preset conditions are all satisfied for each of the pieces of sensing information inputted through the DR information input unit, and to output an error identification value when any one of the plurality of preset conditions is not satisfied (claims 2 and 8) or the identification value calculation/control unit is further configured to calculate the identification value for determining whether the pieces of sensing information are fails, using a model-based method (claims 4 and 10).  Dependent claims 3, 5, 6, 9, 11 and 12 are distinguishable for at least the same reasons. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661